DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lohr (20120186543).
Regarding claims 1-3, 5, and 6, Lohr discloses a thermite block (heat source) that is formed by combining thermite and a binder (0062).  The thermite block can have a passageway (meets conduit limitation) that includes a bridgewire (meets wicking fuel limitation since a bridgewire is a metal fuel) that generates heat which is used to ignite the block (0063).  The wire will inherently burn quicker and/or hotter than the thermite composition since its action is to ignite the thermite composition.  The binder is capable of performing as a damping agent.  The thermite block is capable of maintaining the solid form during combustion.  This phrase is considered to be a statement of intended use.
Regarding claims 11 and 12, the solid fuel block is also capable of being broken into a plurality of fragments.  This phrase is considered to be a statement of intended use.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable as applied above.
Regarding claim 4, Lohr does not specifically teach the fuel composition is in the form of a plurality of blocks. It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to have a plurality of blocks.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  It is also obvious to vary the composition of the blocks including the amount of binder as claimed in claims 8 and 13.  It is obvious vary the parameters such as amounts to achieve the claimed properties.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 7, since it is obvious to have multiple blocks of fuel composition, they are capable of being stacked.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (i.e. “adapted for”, “configured to”, etc.).  These clauses are essentially method limitations or statements of intended or desired use and do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable as applied above and further in view of Damon (2906094).
Damon teaches that it is known to coat ignition briquet (blocks) with a more reactive coating that includes an oxidizing agent (col.1 and 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the coating of Damon with the composition of Lohr since Damon suggests that it is known in the art to use coatings of fuel and oxidizer on a ignition briquet (block).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues that the claim language “maintain the solid form of the solid fuel composition during burning” is not met by Lohr and is not functional language.  First, there is no evidence that the binding agent of Lohr will not maintain the claimed shape.  Attorney arguments cannot take the place of evidence in the record.  Further, the specific binder has not been claimed in the instant claims.  Further, in para 0057 of Lohr, it states that there are many choices for the binder and it is not limited to nitrocellulose.  The claims recites the functional language “maintain the solid form of the solid fuel composition during burning”.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Since Lohr discloses the claimed fuel (thermite) and binder, the Lohr reference anticipates the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875. The examiner can normally be reached Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AILEEN B FELTON/Primary Examiner, Art Unit 1734